 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSEPH WAYNE FOSTER,                                 No. 2:17-cv-2199-MCE-EFB P
12                        Plaintiff,
13            v.                                           ORDER
14    LESLIE SCHMIDT, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in this action brought pursuant to

18   42 U.S.C. § 1983. His initial complaint was dismissed with leave to amend for failure to state a

19   cognizable claim. ECF No. 9. He has filed his first amended complaint (ECF No. 12), which is

20   now before the court for screening.

21                                                   Screening

22           I.      Legal Standards

23           Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

24   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

25   which relief may be granted, or seeks monetary relief against an immune defendant.

26           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,

27   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it

28   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
                                                          1
 1   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
 2   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff's obligation to provide the ‘grounds’ of
 3   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 4   a cause of action's elements will not do. Factual allegations must be enough to raise a right to
 5   relief above the speculative level on the assumption that all of the complaint's allegations are
 6   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
 7   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
 8   Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).
 9          In reviewing a complaint under this standard, the court must accept as true the allegations
10   of the complaint in question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740
11   (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all doubts in
12   the plaintiff's favor, Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must
13   satisfy the pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule
14   8(a)(2) “requires a complaint to include a short and plain statement of the claim showing that the
15   pleader is entitled to relief, in order to give the defendant fair notice of what the claim is and the
16   grounds upon which it rests.” Twombly, 550 U.S. at 562-563 (2007).
17          II.     Analysis
18          Like its predecessor, the amended complaint raises claims related to a “soft tissue mass”
19   in plaintiff’s upper back. He claims that defendant Schmidt diagnosed the mass after a physical
20   exam. ECF No. 12 at 2. X-rays and MRI examinations confirmed the diagnosis. Id. Plaintiff
21   then had a consultation with defendant Steen Jensen, at which he was allegedly informed that an
22   excision of the mass would be scheduled. Id. He alleges that the excision procedure was
23   approved on an official form. Id.
24          At some point after the consultation with Jensen, plaintiff alleges that defendant Ralph
25   Delgado – a secondary medical reviewer - denied the excision. Id. at 3. In his decision, Delgado
26   allegedly noted that “it is not clear from the evidence that [the mass] interferes with ADLS or that
27   the pain is severe in nature.” Id. Delgado went on to note that “[t]he pain needs to be better
28
                                                         2
 1   defined . . . [i]f the lipoma is impacting [undecipherable]1 please document what and how.” Id.
 2   Plaintiff alleges that the severity of his pain was well documented, however. Id. at 4. As result of
 3   Delgado’s decision, plaintiff states that his mass increased in size and he suffered greater negative
 4   effects therefrom. Id. at 4-5.
 5           As an initial matter, although plaintiff names Schmidt and Jensen as defendants to this
 6   complaint, it is entirely unclear from his allegations how either engaged in deliberate indifference.
 7   As noted supra, both examined his mass and the ultimate result of these examinations was a
 8   referral for excision – a procedure plaintiff obviously believes was necessary. Consequently, both
 9   of these defendants should be dismissed.2
10           Whether plaintiff has sufficiently alleged deliberate indifference on the part of Delgado
11   presents a closer call. The court begins by noting that it does not appear from the allegations that
12   Delgado’s denial of the excision procedure was either dismissive or final. Rather, he appears to
13   have had doubts about the necessity of the procedure based on the record before him and desired
14   clarification before approving excision. Obviously, plaintiff feels that Delgado’s reading of the
15   record was incorrect and that, at the time of the denial, there was a sufficient basis for moving
16   forward with excision. Simple mistake, however, does not equate to deliberate indifference. See
17   Hutchison v. United States, 838 F.2d 390, 394 (9th Cir. 1988) (“Mere negligence in diagnosing or
18   treating a medical condition, without more, does not violate a prisoner's Eighth Amendment
19   rights.”). Rather, deliberate indifference requires a state of mind comparable to criminal
20   recklessness. See Farmer v. Brennan, 511 U.S. 825, 837 (1994). No facts are alleged in the
21   complaint which indicate that Delgado exhibited that level of disregard for plaintiff’s condition.
22   /////
23
             1
                Plaintiff transcribed the notes to Delgado’s decision rather than submitting the document
24   itself in conjunction with his complaint.
25           2
              Near the end of the complaint, plaintiff vaguely alleges that Schmidt “did not make
26   available any form of treatment for the pain or slowly [e]nlarging lipoma . . . .” ECF No. 12 at
     15. This is insufficient to establish deliberate indifference, especially since the allegations appear
27   to indicate that plaintiff’s consultation with Jensen and referral for excision resulted from
     Schmidt’s diagnosis. Thus, Schmidt cannot credibly be alleged to have ignored the condition she
28   diagnosed.
                                                         3
 1   Rather, he highlighted – mistakenly perhaps – certain omissions that needed clarification before
 2   approving a surgical procedure.
 3                                              Leave to Amend
 4             Having determined that this amended complaint, like its predecessor, fails to state a viable
 5   claim, the court must determine whether to grant plaintiff further leave to amend. In light of
 6   plaintiff’s pro se status and the fact that his allegations against Delgado come close to stating a
 7   cognizable claim, the court will grant him one final opportunity to amend.
 8             Plaintiff is cautioned that any amended complaint must identify as a defendant only
 9   persons who personally participated in a substantial way in depriving him of his constitutional
10   rights. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the
11   deprivation of a constitutional right if he does an act, participates in another’s act or omits to
12   perform an act he is legally required to do that causes the alleged deprivation). Plaintiff may also
13   include any allegations based on state law that are so closely related to his federal allegations that
14   “they form the same case or controversy.” See 28 U.S.C. § 1367(a).
15             The amended complaint must also contain a caption including the names of all defendants.
16   Fed. R. Civ. P. 10(a).
17             Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
18   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).
19             Any amended complaint must be written or typed so that it so that it is complete in itself
20   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
21   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
22   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
23   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
24   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
25   1967)).
26             Any amended complaint should be as concise as possible in fulfilling the above
27   requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of procedural or factual
28   background which has no bearing on his legal claims. He should also take pains to ensure that his
                                                         4
 1   amended complaint is as legible as possible. This refers not only to penmanship, but also spacing
 2   and organization. Plaintiff should carefully consider whether each of the defendants he names
 3   actually had involvement in the constitutional violations he alleges. A “scattershot” approach in
 4   which plaintiff names dozens of defendants will not be looked upon favorably by the court.
 5                                               Conclusion
 6          Accordingly, it is ORDERED that:
 7          1. Plaintiff’s amended complaint (ECF No. 12) is dismissed with leave to amend within
 8   30 days of service of this order; and
 9          2. Failure to comply with any part of this this order may result in dismissal of this action.
10   DATED: May 20, 2019.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       5
